Exhibit 10.2 Share Transfer Agreement This agreement is made on theday of ,2010 in China BETWEEN Seller: Liu Dong (Holder of the PRC passport number G28108652), a PRC national residing at RoomA,20/F, International Trade Residential and commercial Building, Nanhu Road, Shenzhen China 518002(Mr. Liu) Seller: 2hao Yuan (Holder of the PRC passport number G34862025), a PRC national residing at 904, Block C, 149 Fengyuan Road, Guangzhou, China, 510130(Mr. 2hao) And Buyer: China Teletech Limited( "CTL"),a BVI company with register address in P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands; Whereas: The Seller Mr. Liu and Mr. 2hao (collectively called "the sellers") are the shareholders of Shenzhen Rongxin Investment Company Limited ("the compnay"). The sellers hold 100% equity interest in the company. See details in Exibit 1. The Sellers agree to transfer all of their equity interest in the company to CTL according to the terms and conditions as follow: 1.Definition The following terms shall have the following meanings, unless there are additional provisions in this agreement: Shares The shares of the company "RMB" The legal Currency used in China Shares to be sold The 100% shares registered in the componay and owned by the sellers, and will be transferred to the buyer and/or nominee of the buyer. Closing date Shall have the meaning set forth in Section 3.1 1 This Agreement This agreement and its amendments if any; Purchased pric The purchased price is set forth in Section 3 of this agreement. Property encumbrances The guarantee, lien, mortgage, restriction, charge, pledge, rights of others, The rights of other charges, encumbrances, Choice, right, priority, or equity interests that are attached to the shares for sale, or other liabilities that may constitute a restriction on property rights. The schedules and appendices of this agreement constitute part of this agreement, and have the same eauql legal effect as other contents of this agreement. In the agreement, unless otherwise stated, a.
